[Cite as State v. Corrigan, 2022-Ohio-816.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                      :

                 Plaintiff-Appellant,               :
                                                              No. 110484
                 v.                                 :

SEAN CORRIGAN,                                      :

                 Defendant-Appellee.                :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: REVERSED AND REMANDED
                 RELEASED AND JOURNALIZED: March 17, 2022


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                              Case No. CR-20-651570-A


                                              Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Daniel T. Van, Assistant Prosecuting
                 Attorney, for appellant.

                 Cullen Sweeney, Cuyahoga County Public Defender, and
                 John T. Martin, Assistant Public Defender, for appellee.


ANITA LASTER MAYS, P.J.:

                   Plaintiff-appellant state of Ohio appeals the trial court’s refusal to

sentence defendant-appellee Sean Corrigan (“Corrigan”) under S.B. 201 known as

the Reagan Tokes Law on the ground that the law is unconstitutional.
              We reverse the trial court’s judgment and remand the case for

resentencing pursuant to the Reagan Tokes Law.

I.   Facts and Procedural History

              Corrigan pleaded guilty to involuntary manslaughter, a first-degree

felony, attempted murder, also a first-degree felony, and felonious assault, a second-

degree felony. Each count carried a firearm specification. The trial court refused to

impose sentence pursuant to S.B. 201 known as the Reagan Tokes Law on the

ground that the law is unconstitutional under State v. Oneal, Hamilton C.P.

No. B 1903562, 2019 WL 7670061 (Nov. 20, 2019).

              The state offers that it posed the instant appeal due to the pending en

banc decision by this court in State v. Delvallie, 2021-Ohio-1809, 173 N.E.3d 544

(8th Dist.), holding that the law is unconstitutional. Specifically, the state argues

that “[t]he only prevailing issues as to the constitutionality of the Reagan Tokes Law

are arguments that the Reagan Tokes Law violates: (1) jury trial rights, separation

of powers doctrine, and (3) due process.” Appellant’s brief, p. 3.

              Since the filing of the state’s appeal, this court has issued the en banc

decision in State v. Delvallie, 8th Dist. Cuyahoga No. 109315, 2022-Ohio-470.

Based on the authority established by the en banc holding, the challenges advanced

by the state in support of the constitutional validity of the Reagan Tokes Law have

been sustained. See id. at ¶ 17-54.

              The state’s assigned error is sustained. The sentence is reversed and

remanded for resentencing under the Reagan Tokes Law.
      It is ordered that appellant recover from appellee costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue of this court directing the common

pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



ANITA LASTER MAYS, PRESIDING JUDGE

EILEEN A. GALLAGHER, J., and
MARY EILEEN KILBANE, J., CONCUR


N.B. Judge Anita Laster Mays is constrained to apply Delvallie’s en banc decision.
For a full explanation of her analysis, see State v. Delvallie, 8th Dist. Cuyahoga
No. 109315, 2022-Ohio-470 (Laster Mays, P.J., concurring in part and dissenting in
part).

Judge Mary Eileen Kilbane joined the dissenting opinion by Judge Lisa B. Forbes
and the concurring in part and dissenting in part opinion by Judge Anita Laster
Mays in Delvallie and would have found the Reagan Tokes Law unconstitutional.